DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
 
The amendments filed on 05/3/2022 have been received, to which the Applicant is thanked. The Applicant has overcome the Drawing Objection of record, and it has been withdrawn. The Claim Objections of record have been overcome, and the Objections withdrawn. The Specifications Objection of record has been overcome, and withdrawn.
  
Response to Arguments
 
The arguments have been fully considered, but have not been found to be persuasive. 
 
In response to Applicants argument on page 2 regarding the limitation “a drive link device configured to linearly move the upper rear wing and the lower rear wing in opposite directions” to change air discharge directions,
The examiner respectfully responds the Applicants arguments are directed to new amendments to the claim language introduced in the 05/03/2022 amendment of “a drive link device.. to linearly move the upper rear wing and the lower rear wing in opposite directions with respect to the longitudinal direction of the air duct”, which have been addressed in the rejection below. 

In response to Applicants argument on page 2 regarding Moon not being designed to guide the upward rotation of the lower air guide wing when the lower rear wing moves forward,
The examiner respectfully responds the Applicants arguments are rendered moot in light of the new form of rejection necessitated by amendment; see rejection below.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 & 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Araujo Nieto et al (US 20200376932 A1), in view of Burnell et al (US 5470276 A), in further view of Tajima (US 2017/0282680).

Regarding Claim 1, Araujo Nieto et al (US 20200376932) shows an air vent device for a vehicle (Figure 1, air registers 30 in vehicle 10) comprising: an upper rear wing (Figure 3A, 72) and a lower rear wing (Figure 3A, 70) which are mounted to an upper portion and a lower portion within an air duct, respectively (Figure 34, positioning of panels 70 and 72 along rails 80 and 82 within duct interior 33); an upper air guide wing (Figure 3A, second side member 54 of frame assembly 50) and a lower air guide wing (Figure 3A, first side member 52 of frame assembly 50) which are rotatably mounted to the front end portions of the upper rear wing and the lower rear wing, respectively (Figure 3A, mechanical connection of 52 and 54 to panels 70 and 72 via linking hinges 92), an upper rail (82, Fig. 3A) which is formed on the side wall within the air duct (Fig. 3A) to guide the downward rotation of the upper air guide wing (54, Fig. 3A) when the upper rear wing (72, Fig. 3A) moves forward (the configuration of 3A reciprocally operates, similar to that displayed in Fig. 3B); and a lower rail (80, Fig. 3A) formed on the side wall within the air duct (Fig. 3A) to guide the upward rotation of the lower air guide wing (52, Fig. 3A) when the lower rear wing (70, Fig. 3A) moves forward (Fig. 3A).
Araujo Nieto et al does not teach a drive link device rotatably mounted to the side walls within the air duct while being connected to the rear end portions of the upper rear wing and the lower rear wing to linearly move the upper rear wing and the lower rear wing in opposite directions with respect to the longitudinal direction of the air duct; and an actuator mounted to the outside of the air duct to provide the rotation power to the drive link device.
However, Burnell et al teaches a drive link device (Figure 3, linkage arm assembly 26) rotatably mounted to the side walls within an air duct (Figure 2, mounting of cam plate 40 to sidewall of outlet housing 20) while being connected to the rear end portions of the upper rear wing and the lower rear wing to linearly move the upper rear wing and the lower rear wing in opposite directions with respect to the longitudinal direction of the air duct (Moon teaches the linear actuation of directional vanes 14, by moving elements 28/30 inward and outward of the longitudinal direction of the air duct (as the difference can be seen in Figs. 3/4), in opposite directions with respect to the longitudinal direction of the air duct, of which comprises of the structure of the housing of the vent 10, exhibited in Figure 4); an actuator mounted to the outside of the air duct to provide the rotation power to the drive link device (actuator component disclosed in Column 3, Lines 19-22).
In view of the teachings of Burnell et al, one of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to modify the upper and lower rear wings and guide wings of Araujo Nieto et al to include a drive link device attached to the side walls of the air duct and connected to the rear wings to permit direct control over the guide wings.
	However, the combination of Araujo Nieto et al & Burnell at al does not explicitly teach wherein the upper rear wing and the lower rear wing are configured to be moveable in a longitudinal direction of the air duct.
	Tajima (US 2017/0282680), a vehicular register apparatus, is in the same field of endeavor as Araujo Nieto et al, which is a vehicular register apparatus.
	Tajima teaches wherein the upper wing (21, Fig. 2) and the lower wing (23, Fig. 2) are configured to be moveable in a longitudinal direction of the air duct (10, Fig. 2/4 – the upper wing and lower wing have shaft parts 21a and 23a, respectively, of which can be seen in Figure 4 moving in a longitudinal direction of the air duct 10).
	In view of the teachings of Tajima, one of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to modify the upper rear wing and the lower rear wing of Araujo Nieto et al to make the respective wings move in a longitudinal direction of the air duct to provide a device that has fewer number of components and a less complicated lower-cost structure (¶0009).

Regarding Claim 4, Araujo Nieto et al in view of Burnell et al and Tajima teaches elements of the claimed invention as stated above in claim 1 except wherein an upper guide rail configured to support the forward and backward linear movement of the upper rear wing is formed on the upper side wall within the air duct.
Tajima teaches wherein an upper guide rail (61A, Fig. 2) configured to support the forward and backward linear movement of the upper rear wing (21, Fig. 4) is formed on the upper side wall (Fig. 2) within the air duct (10, Fig. 2).
In view of the teachings of Tajima, one of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to modify the upper rear wing and the lower rear wing of Araujo Nieto et al to provide wherein an upper guide rail configured to support the forward and backward linear movement of the upper rear wing is formed on the upper side wall within the air duct, which would provide a device that has fewer number of components and a less complicated lower-cost structure (¶0009).

Regarding Claim 5, Araujo Nieto et al in view of Burnell et al shows elements of the claimed invention as stated above in claim 1 except wherein a lower guide rail configured to support the forward and backward linear movement of the lower rear wing is formed on a lower side wall within the air duct.
Tajima teaches wherein a lower guide rail (62A, Fig. 2) configured to support the forward and backward linear movement of the lower rear wing (23, Fig. 4) is formed on a lower side wall (Fig. 2) within the air duct (10, Fig. 2).
In view of the teachings of Tajima, one of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to modify the upper rear wing and the lower rear wing of Araujo Nieto et al to provide wherein an upper guide rail configured to support the forward and backward linear movement of the upper rear wing is formed on the upper side wall within the air duct, which would provide a device that has fewer number of components and a less complicated lower-cost structure (¶0009).

Claims 6-11 are rejected under 35 U.S.C. 103 as being unpatentable over Araujo Nieto et al (US 20200376932 A1), in view of Burnell et al (US 5470276 A), in further view of Tajima (US 2017/0282680), in further view of Moon et al (US 7399222).

Regarding Claim 6, Araujo Nieto et al in view of Burnell et al and Tajima shows elements of the claimed invention as stated above in claim 1 including the upper rail and the upper air guide wing.
However, the combination of Araujo Nieto et al, Burnell et al, & Tajima lacks showing wherein the upper rail is formed on the upper side wall within the air duct so that the side end portion of the upper air guide wing is coupled to be slidably moved.
Moon et al (US 7399222), an apparatus for an air vent, is in the same field of endeavor as Araujo Nieto et al which is an apparatus for an air vent.
Moon et al teaches wherein the upper rail is formed on the upper side wall within the air duct so that the side end portion of the upper air guide wing is coupled to be slidably moved (Moon et al Column 5, lines 24-26 discloses siding motion of 51’ along rail Figure 5, 41’).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Araujo Nieto et al in view of Burnell et al and Tajima to incorporate the teachings of Moon et al to provide wherein the upper rail is formed on the upper side wall within the air duct so that the side end portion of the upper air guide wing is coupled to be slidably moved, which would which would provide an auto-shutter operating apparatus for use in an air conditioner to reduce noise (Col. 2, Lines 13-19).

Regarding Claim 7, Araujo Nieto et al shows elements of the claimed invention as stated above in claim 6 including the upper air guide wing to be moved forward and backward (Fig. 3A), and an upper rail (82, Fug. 3A) is formed to have a downward tilted trajectory toward an outlet (36, Fig. 3A) of the air duct (Fig. 3A). 
Araujo Nieto et al, in view of Burnell et al, and Tajima does not teach wherein the upper rail is formed of a rail structure in which the upper guide pin formed on the side end portion of the upper air guide wing is inserted to be slidably moved. 
However, Moon et al teaches wherein a series of guide rails is formed of a rail structure (Figure 5, guide rails 41’) in which a plurality of guide pins (Figure 3, protrusions 51’) are formed on the side end portion of a shutter member (Figure 3, 50’), the pins are inserted to be slidably moved (guidance of protrusions 51’ disclosed in Column 5, lines 24-26). 
In view of the teachings of Moon et al, one of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to modify the upper vent wing assembly of Araujo Nieto et al in view of Burnell et al and Tajima to include a series of guide rails is formed of a rail structure in which a plurality of guide pins are formed on the side end portion of a shutter member, and the pins are inserted to be slidably moved, which would provide an auto-shutter operating apparatus for use in an air conditioner to reduce noise (Col. 2, Lines 13-19).

Regarding claim 8, Araujo Nieto et al shows elements of the claimed invention as stated above in claim 7 including wherein the upper air guide wing (54, Fig. 3A) rotates downward when moved from the rear end portion of the upper rail (82, Fig. 3A) to the front end portion thereof (Fig. 3A) while moving forward together with the upper rear wing (72, Fig. 3A) when the upper rear wing moves forward to guide the air discharged to the interior downward (Fig. 3A).
However, Araujo Nieto et al, in view of Burnell et al, and Tajima lacks showing the upper guide pin is moved from the rear end portion of the upper rail to the front end portion thereof.
Moon et al teaches the upper guide pin (51’, Fig. 3) is moved from the rear end portion of the upper rail (41’, Fig. 5/6) to the front end portion thereof (Fig. 5/6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Araujo Nieto et al, Burnell et al, and Tajima to incorporate the teachings of Moon et al to provide the upper guide pin is moved from the rear end portion of the upper rail to the front end portion thereof, which would provide an auto-shutter operating apparatus for use in an air conditioner to reduce noise (Col. 2, Lines 13-19).

Regarding Claim 9, Araujo Nieto et al in view of Burnell et al and Tajima shows elements of the claimed invention as stated above in claim 1 including the lower rail and the lower air guide wing.
However, the combination of Araujo Nieto et al, Burnell et al, & Tajima lacks showing wherein the lower rail is formed on a lower side wall within the air duct so that the side end portion of the lower air guide wing is coupled to be slidably moved.
Moon et al (US 7399222), an apparatus for an air vent, is in the same field of endeavor as Araujo Nieto et al which is an apparatus for an air vent.
Moon et al teaches wherein the lower rail is formed on the lower side wall within the air duct so that the side end portion of the lower air guide wing is coupled to be slidably moved (Moon et al Column 5, lines 24-26 discloses sliding motion along rail Figure 5, 41’).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Araujo Nieto et al in view of Burnell et al and Tajima to incorporate the teachings of Moon et al to provide wherein the lower rail is formed on a lower side wall within the air duct so that the side end portion of the lower air guide wing is coupled to be slidably moved, which would which would provide an auto-shutter operating apparatus for use in an air conditioner to reduce noise (Col. 2, Lines 13-19).

Regarding Claim 10, Araujo Nieto et al shows elements of the claimed invention as stated above in claim 6 including the lower air guide wing to be moved forward and backward (Fig. 3A), and a lower rail (80, Fig. 3A) is formed to have an upward tilted trajectory toward an outlet (36, Fig. 3A) of the air duct (Fig. 3A). 
Araujo Nieto et al, in view of Burnell et al, and Tajima does not teach wherein the lower rail is formed of a rail structure in which the lower guide pin formed on the side end portion of the lower air guide wing is inserted to be slidably moved.
However, Moon et al teaches wherein a series of guide rails is formed of a rail structure (Figure 5, guide rails 41’) in which a plurality of guide pins (Figure 3, protrusions 51’) are formed on the side end portion of a shutter member (Figure 3, 50’), the pins are inserted to be slidably moved (guidance of protrusions 51’ disclosed in Column 5, lines 24-26). 
In view of the teachings of Moon et al, one of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to modify the upper vent wing assembly of Araujo Nieto et al in view of Burnell et al and Tajima to include wherein the lower rail is formed of a rail structure in which the lower guide pin formed on the side end portion of the lower air guide wing is inserted to be slidably moved, which would provide an auto-shutter operating apparatus for use in an air conditioner to reduce noise (Col. 2, Lines 13-19).

Regarding claim 11, Araujo Nieto et al shows elements of the claimed invention as stated above in claim 10 including wherein the lower air guide wing (52, Fig. 3A) rotates upward when moved from the rear end portion of the lower rail (80, Fig. 3A) to the front end portion thereof (Fig. 3A) while moving forward together with the lower rear wing (70, Fig. 3A) when the lower rear wing moves forward to guide the air discharged to the interior upward (Fig. 3A).
However, Araujo Nieto et al, in view of Burnell et al, and Tajima lacks showing the lower guide pin is moved from the rear end portion of the lower rail to the front-end portion thereof.
Moon et al teaches the lower guide pin (51’, Fig. 3) is moved from the rear end portion of the lower rail (41’, Fig. 5/6) to the front end portion thereof (Fig. 5/6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Araujo Nieto et al, Burnell et al, and Tajima to incorporate the teachings of Moon et al to provide the lower guide pin is moved from the rear end portion of the lower to the front end portion thereof, which would provide an auto-shutter operating apparatus for use in an air conditioner to reduce noise (Col. 2, Lines 13-19).

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Araujo Nieto et al, in view of Burnell et al, in further view of Tajima (US 2017/0282680), in further view of Moon et al, and in further view of Sakakibara (US 8109813 B2).
 
Regarding Claim 12, Araujo Nieto et al, in view of Burnell et al, in view of Tajima, in view of Moon et al does not explicitly teach wherein the upper end portion of the outlet of the air duct and a garnish being in contact with on another are formed of a downward convex curved surface for a COANDA effect.
However, Sakakibara teaches wherein the upper end portion of the outlet of the air duct (figure 3, upper portion of duct 12) and a garnish (Figures 1 and 3, outer surface of instrument panel 82) being in contact with on another are formed of a downward convex curved surface for a COANDA effect (Figures 1 and 3, mating surfaces of 12 and 82 facilitate airflow along a created convex surface).
In view of the teachings of Sakaibara, one of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to modify the vent assembly of Araujo Nieto et al, in view of Burnell et al, in view of Moon et al, and in view of Tajima to include wherein the upper end portion of the outlet of the air duct and a garnish being in contact with on another are formed of a downward convex curved surface for a COANDA effect, which would provide an air outlet structure of an air conditioner configured to enable the delivery direction of the air conditioning air stream blown out from the air outlet to be altered (Col. 1, Lines 13-17).

Regarding Claim 13, Araujo Nieto et al, in view of Burnell et al, in view of Tajima, in view of Moon et al does not explicitly teach wherein the lower end portion of the outlet of the air duct and a garnish being in contact with on another are formed of a downward convex curved surface for a COANDA effect.
However, Sakakibara teaches wherein the lower end portion of the outlet of the air duct (Figure 3, lower portion of duct 12) and a garnish being in contact with on another are formed of a downward convex curved surface for a COANDA effect (Figures 1 and 3, mating surfaces of 12 and 82 facilitate airflow along a created convex surface).
In view of the teachings of Sakaibara, one of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to modify the vent assembly of Araujo Nieto et al, in view of Burnell et al, in view of Moon et al, and in view of Tajima to include (wherein the lower end portion of the outlet of the air duct and a garnish being in contact with on another are formed of a downward convex curved surface for a COANDA effect), which would provide an air outlet structure of an air conditioner configured to enable the delivery direction of the air conditioning air stream blown out from the air outlet to be altered (Col. 1, Lines 13-17).

Allowable Subject Matter

As previously stated in the Non-Final Office Action dated 02/11/2022, Claims 2-3 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN L FAULKNER whose telephone number is (469)295-9209. The examiner can normally be reached M-F: 9-7, Every other F: Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hoang can be reached on 571-272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN L FAULKNER/             Examiner, Art Unit 3762                

/AVINASH A SAVANI/             Primary Examiner, Art Unit 3762